Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1, 3-7, 9-14, 17 and 21-22, in the reply filed on 3/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-10, 13 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyosada (JP 2017/078123; page number references to attached English language translation).
Claim 1: Kiyosada discloses a formulation usable in additive manufacturing of a three-dimensional object (abstract). The formulation includes 10 parts by weight tripropylene glycol monoacrylate (Table 1, H-3), 4.9 parts by weight 1,6-hexanediol diacrylate (Table 1, H-3), 80 parts by weight PPG (Table 1, H-3). A total amount of the curable materials is 14.9 % of the total weight of the formulation, and a weight ratio of a total weight of the tripropylene glycol monoacrylate and a total of the 1,6-hexanediol diacrylate is 10:4.9.
Claims 3-4: Kiyosada discloses 4.9 parts 1,6-hexanediol diacrylate (Table 1, H-3).
Claims 5-7: Kiyosada discloses the formulation includes 10 parts tripropylene glycol monoacrylate (Table 1, H-3).
Claim 9: Kiyosada discloses the 80 parts PPG (Table 1, H-3).
Claim 10: Kiyosada discloses the non-curable material including ketone (page 5).
Claim 13: Kiyosada discloses the formulation being devoid of water (Table 1, H-3).
Claims 21-22: Kiyosada discloses the formulation including 0.1 parts IRGACURE-TPO (Table 1, H-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyosada (JP 2017/078123; page number references to attached English language translation), as applied to claim 1 above.
Claims 11-12: Kiyosada discloses 10 parts tripropylene glycol monoacrylate (Table 1, H-3), 4.9 parts 1,6-hexanediol diacrylate (Table 1, H-3) and 80 parts non-curable material (Table 1, H-3), and the non-curable material including polymer and non-polymeric materials in combination (page 5), but is silent as to the claimed ratio. However, absent evidence of unexpected results obtained from utilizing the non-curable materials in the claimed ratio, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have selected a suitable ratio to effectively optimize the tensile strength, hardness, elasticity and viscosity (page 5). The optimization of a range or other variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known” is prima facie obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious).  The discovery of an optimum value of a variable in a known process is usually obvious. In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”).  See also In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious).
Claims 14 and 17: Kiyosada discloses the viscosity of the formulation at various temperatures (page 6). With respect to the viscosity range required by the claims, it is the position of the examiner that because the reference teaches the use of the same materials for additive manufacturing as required by the instant claims, the range of viscosities of the formulations of Kiyosada would be expected to fall within, or overlap, the claimed range at the claimed temperature. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on 'inherency' under 35 U.S.C. 102, on 'prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754